Citation Nr: 0407035	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to August 26, 
1991, for a grant of dependency and indemnity compensation 
(DIC) benefits.

2.  Whether there was clear and unmistakable error in an 
April 22, 1977, rating decision denying entitlement to 
service connection for the cause of the veteran's death.

3.  Whether there was clear and unmistakable error in a July 
12, 1984, rating decision denying entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:  Eldon E. Nygaard, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968; he died on March [redacted], 1977.  The appellant is 
his surviving spouse.

This matter arises from a June 1999 decision rendered by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota, that granted 
the appellant DIC benefits effective August 26, 1991, but not 
earlier.  

In September 2001, the Board of Veterans' Appeals (Board) 
issued a decision denying the appellant's claim for an 
earlier effective date.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  On December 27, 2002, the Court vacated the Board 
decision and remanded for further adjudication consistent 
with the parties December 24, 2002, Joint Motion to Remand 
and Stay Proceedings.  The Joint Motion requested that the 
case be remanded to the Board for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  More particularly the Board was required to address 
deficiencies in its discussion of the fulfillment of the duty 
to notify, to include what the appellant must show to prevail 
in her claims, what information and evidence she is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The issue of whether there was clear and unmistakable error 
in rating decisions dated April 22, 1977 or July 12, 1984, is 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The appellant's original application for DIC/death 
pension benefits was received by VA in March 1977.

3.  By letter dated April 26, 1977, the appellant was 
informed that DIC benefits were not payable because the 
evidence did not establish that the veteran's death was due 
to a disease or injury incurred in or aggravated by military 
service.  The appellant was notified of her appellate rights, 
but she did not timely appeal that determination.

4.  The RO reconsidered and denied the appellant's claim of 
entitlement to DIC in a July 1984 confirmed rating decision.

5.  The appellant submitted a request to reopen her claim for 
DIC from VA on August 26, 1991.


CONCLUSIONS OF LAW

1.  The RO's April 1977 denial of DIC benefits was not timely 
appealed, and is final.  38 U.S.C.A. §§ 1101, 1110, 1112, 
7105 (West 2002) (formerly 38 U.S.C.A. §§ 301, 310, 312, 4005 
(1976)); 38 C.F.R. § 3.104(a) (1976).

2.  The proper effective date for a grant of DIC benefits 
based upon the veteran's death on March [redacted], 1977, is August 
26, 1991, the date that a reopened claim for service 
connection for the cause of the veteran's death was submitted 
by the appellant.  38 U.S.C.A. § 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.152, 3.156, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board again notes there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the VCAA became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
to comply with the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  The VCAA and new 
regulations redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In a July 2003 statement, the veteran's attorney notified VA 
that the appellant did not have any additional documents to 
submit in support of her appeal for an earlier effective date 
for the award of DIC benefits.  The attorney also waived the 
appellant's right to further notification under 38 U.S.C.A. 
§ 5103 (West 2002).

Additionally, in a Precedent Opinion dated in December 2003, 
the VA General Counsel found that the duty to notify 
provisions of 38 U.S.C.A. § 5103 are not applicable to claims 
for an earlier effective date.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).

Factual Background

The appellant claims that she should have been awarded DIC 
benefits from the date that she originally claimed service 
connection for the cause of the veteran's death.  She claims 
that the disability that resulted in the veteran's demise was 
manifested to a compensable degree within one year following 
his discharge from military service, and that clinical 
evidence of his private treatment during that period was 
available to VA and should have been obtained from the 
veteran's private physician.

The RO denied the appellant's claim of entitlement to DIC 
benefits in April 1977.  The only evidence of record at that 
time concerning the veteran's death indicated that he died as 
a result of generalized carcinomatosis as the result of 
carcinoma of the bladder that apparently had been diagnosed 
and treated in 1970.  The veteran died at a VA Medical Center 
in Chicago, Illinois.  The appellant's application did not 
refer to private medical treatment received by the veteran 
for carcinoma of the bladder prior to 1970.  Also of record 
at that time were copies of the veteran's service medical 
records that were negative for the disability that resulted 
in the veteran's death.  The appellant did not appeal the 
RO's April 1977 determination, and that denial became final.  
See 38 U.S.C.A. § 7105(b).  However, a claim that is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of "new and material" evidence.  
See 38 U.S.C.A. § 5108 (West 1991).

In June 1984, the RO received additional service medical 
records and in July 1984 reconsidered the appellant's claim 
for DIC benefits in accord with 38 C.F.R. § 3.156(b) (1984).  
There is no record in the file of a request to reopen the 
veteran's claim prior to this readjudication, and it appears 
it was undertaken on the appellant's behalf upon receipt of 
the veteran's service medical records.  

In October 1984, the RO informed the appellant that she 
needed to furnish more evidence as soon as possible so that 
further action could be taken on her claim for death 
benefits.  The RO noted that the death certificate indicated 
he was treated for carcinoma of the bladder in 1970, and 
requested that the appellant get the veteran's physician to 
provide a statement for the condition that was eventually 
diagnosed as carcinoma of the bladder.  

In November 1984, in conjunction with a request for waiver of 
overpayment, the appellant noted that she would be filing a 
dispute with the VA dealing with her belief that her 
husband's death was service related.  She requested further 
information about the status of her claim.

The appellant filed a request to reopen her claim for DIC 
benefits based upon the veteran's death by an application 
received by VA on August 26, 1991.  After initial denials by 
the RO and further evidentiary development, the Board found 
in April 1999 that a preponderance of the evidence supported 
service connection for the cause of the veteran's death.  

During the course of the appeal, she submitted evidence from 
a private physician that reflected treatment for carcinoma of 
the bladder as early as September 1969.  These records 
reflected the opinion of a private physician to the effect 
that the veteran's carcinoma of the bladder had its onset 
prior to February 1969.  Thus, based upon that evidence, the 
Board concluded that the veteran had developed the disability 
that ultimately led to his death during the one year 
following his discharge from military service.  

Except as otherwise provided, the effective date of an award 
of DIC benefits based upon a reopened claim after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In the instant 
case, the appellant's original claim for DIC benefits was 
denied in April 1977; she was informed of that denial and of 
her appellate rights, but she did not appeal.  As such, that 
decision became final.  

The RO also promulgated a confirmed decision in July 1984.  
It is unclear whether the appellant was informed of the 
decision.  However, as the review of the evidence shows, 
there was no communication from the appellant between her 
November 1984 letter indicating an intention to file a 
dispute with VA, but not thereby doing so, and the ultimately 
successful request to reopen in August 1991.

Thus, August 26, 1991, the date of her reopened claim after 
final disallowance is the earliest date from which DIC 
benefits are payable.  Id.

In the appellant's representative's statement submitted in 
May 2003 he argues that the issues of earlier effective date 
and clear and unmistakable error are inextricably intertwined 
issues.  He argues that the Board should have addressed the 
issue of clear and unmistakable error in its September 2001 
decision.  To the extent that this point is not moot because 
of the subsequent Order of the Court vacating that decision, 
the Board notes that the issue was addressed in passing 
because it had not been fully developed for appellate 
consideration nor was it in appellate status.  

The Board does not find the issues inextricably intertwined, 
in that the evidence and law pertinent to the establishment 
of an effective date based upon a reopened claim for benefits 
are not identical nor in fact related.  The earlier effective 
date issue is based upon the dates of the receipt of claims 
and evidence.  

Conversely, the issues addressed in a claim of clear and 
unmistakable evidence are purely whether errors were made in 
a prior decision that are "undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
These questions do not deal with the dates of receipt of a 
new claim or of when evidence supported that new claim as in 
a claim for an earlier effective date.  See 38 C.F.R. 
§ 3.400(r) (2003).  

Clear and unmistakable error means that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  The 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id. at 313.  
Thus, in order to establish a valid claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is, and persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).

The Board again notes that assuming, without deciding, that 
the appellant is correct in her assertion that the RO erred 
in failing in its duty to assist her in the development of 
her original claim for DIC benefit; such a failure is not a 
basis for a finding of clear and unmistakable error.  Cook v. 
Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (en banc) 
(failure to fulfill the duty to assist cannot constitute 
CUE); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) 
(failure to assist appellant results in incomplete, rather 
than incorrect, record).

In sum, the Board finds no factual or legal basis upon which 
to grant the benefit sought on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Because August 26, 1991, was the earliest date from which DIC 
benefits could be awarded, the benefit sought on appeal is 
denied.


REMAND

The Board notes that recent submissions from the appellant's 
counsel indicate that she bases her claim for entitlement to 
an earlier effective date upon claims of clear and 
unmistakable error in the 1977 and 1984 decisions.  The 
claims of CUE were first addressed by the agency of original 
jurisdiction in an unfavorable January 2004 rating decision.  

The appellant's counsel filed a Notice of Disagreement with 
the January 2004 rating decision in January 2004.  Because 
this disagreement has placed the appellant's claim of CUE in 
appellate status, technically a remand is required for 
preparation of a Statement of the Case addressing the issue.  
The need to issue a SOC for the appellant's appeal of the 
issue of CUE in the 1977 and 1984 decisions is a procedural 
"defect" requiring a remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); see also Archibold v. Brown, 
9 Vet. App. 124, 130 (1996). 

Accordingly the veteran's appeal is remanded to the RO for 
the following actions:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of a statement 
of the case, in response to the January 
2004 notice of disagreement initiating an 
appeal on the issue of whether there was 
clear and unmistakable error the April 
22, 1977 and July 12, 1984, rating 
decisions denying entitlement to service 
connection for the cause of the veteran's 
death.  The appellant and her counsel 
should be notified of the requirement 
that a timely substantive appeal must be 
received to complete the appeal as to 
these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



